      Case 19-14296       Doc 53   Filed 05/11/20 Entered 05/11/20 07:39:59               Desc Main
                                     Document     Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS

      In re: MAGNY, JENNIFER
             SSN: xxx-xx-1442                                    Chapter 13
                                            Debtor(s)            Case No. 19-14296-FJB

                        TRUSTEE’S OBJECTION TO CONFIRMATION OF
                             THE DEBTORS’ CHAPTER 13 PLAN

        Now comes Carolyn A. Bankowski, Standing Chapter 13 Trustee (“Trustee”), and respectfully
objects to confirmation of the Debtor’s Chapter 13 Plan, (the “Plan”), and for reasons says as follows:

1.     The Debtor filed a Chapter 13 petition for bankruptcy relief on December 19, 2019.

2.     On May 6, 2020, the Trustee convened and presided at a continued Sec. 341 Meeting of Creditors
       wherein the Debtor appeared with Counsel was sworn and examined.

3.     The Debtor filed the Plan on February 18, 2020. The Trustee is unable to recommend confirmation
       at this time.

4.     Review of the Debtor’s Schedule A/B specifically line 25) Trusts, equitable or future interests in
       property (other than anything listed in line 1), and rights or powers exercisable for your benefit: the
       Debtor lists two trusts, United Realty Trust and Pierre G. Magny Trust, both of which are valued at
       $0.00. However, the Debtor failed to provide documents for both trusts and the Trustee is unable to
       determine if either trust is a valid spendthrift trust.

5.     Moreover, review of Exhibit 2 Liquidation Analysis shows a ‘Total Available in Chapter 7’ in the
       amount of $6,750.00. The Plan only proposes to pay $447.00 to the holders of general unsecured
       claims. Therefore, the Trustee asserts that there may be additional non-exempt equity available and
       the Plan as proposed does not satisfy the best interest of creditors test set forth in 11 U.S.C. sec.
       1325(a)(4).

6.     Review of Schedule J shows a ‘monthly net income’ in the amount of $120.00, which after factoring
       the proposed Plan payment of $107.00 leaves additional disposable income available to dedicate to
       the Plan.

7.     The Debtor testified that her income fluctuates depending upon the time of year, as the Debtor
       works on commission. The Trustee requested updated income documentation though the present
       date to review in order to determine if the Plan satisfies the best efforts test 11 U.S.C. sec. 1325
       (b)(1)(B).
      Case 19-14296       Doc 53     Filed 05/11/20 Entered 05/11/20 07:39:59 Desc Main
                                       Document        Page 2 of 3
8.     Finally, the Plan only provides to pay attorney’s fees and a ‘POT’ of $447.00 with an estimated
       divided of 1%. The First Circuit has held that fee only plans should only be used where there may
       be rare special circumstances in which the odd arrangement is justified. See In re Puffer, 674.F.3d
       78,83 (1st Cir. 2012). The Court further stated that a debtor who submits such a Plan carries a heavy
       burden of demonstrating special circumstances that justify its submission. Id. The Debtor has failed
       to specify any special circumstances that would warrant what is basically a fee only Plan.

9.     Based on the aforementioned, the Trustee is unable to recommend the plan for confirmation at this
       time.

       WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation and for
such other relief as is proper.

Dated: May 11, 2020                     Respectfully submitted,
                                        Carolyn A. Bankowski
                                        Standing Chapter 13 Trustee
                                        By: /s/ Carolyn A. Bankowski
                                        Carolyn A. Bankowski, BBO# 631056
                                        Patricia A. Remer, BBO #639594
                                        Office of the Chapter 13 Trustee
                                        PO Box 8250
                                        Boston, MA 02114-0033
                                        (617) 723-1313
                                        13Trustee@ch13boston.com
      Case 19-14296       Doc 53   Filed 05/11/20 Entered 05/11/20 07:39:59              Desc Main
                                     Document     Page 3 of 3
                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS


       In re: MAGNY, JENNIFER
              SSN: xxx-xx-1442                                  Chapter 13
                                            Debtor(s)           Case No. 19-14296-FJB


                                           Certificate of Service

       The undersigned hereby certifies that on May 11, 2020, a copy of the Trustee’s Objection to
Debtors’ Chapter 13 Plan was served via electronic filing, first class mail, postage prepaid on the debtors
and debtors’ counsel at the addresses set forth below.

       Jennifer Magny
       20 Mercier Avenue
       Dorchester, MA 02124

       Herbert Weinberg, Esq.
       Rosenberg & Weinberg
       805 Turnpike Street, Suite 201
       North Andover, MA 01845


                                                     By: /s/ Carolyn A. Bankowski
                                                        Carolyn A. Bankowski
